Clarkson, J.
At the close of plaintiffs’ evidence and at the close of all the evidence the defendant made motions in the court below for judgment as in case of nonsuit. O. S., 567. These motions were overruled, and in this we can see no error. Plaintiffs’ evidence fully sustained the allegations in the complaint and defendant’s evidence was to the contrary. The jury found the issues, tendered by defendant and submitted to the jury by the court below, in favor of plaintiffs.
The court below gave, with a few exceptions in which we see no error, long and carefully prepared prayers for special instructions requested by defendant. We see no error in allowing and excluding certain evidence in the trial. We see no prejudicial error in the court’s instruction on the measure of damages or otherwise. The questions of contributory negligence and estoppel were for the jury to determine and not the court. *343Tbe present action is in many respects similar to that of Hammond v. Schiff, 100 N. C., 161. The facts and issues are similar. Davis v. Summerfield, 131 N. C., 352; S. c., 133 N. C., 325.
On the entire record we see no prejudicial or reversible error.
No error.